Citation Nr: 1738199	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-36 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable evaluation for right hand scar.

5.  Entitlement to service connection for a left arm disability to include reconstruction.

6.  Entitlement to an increased rating for anxiety reaction, currently evaluated as 50 percent disabling.

7.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran has been denied numerous claims by the RO, which he has submitted copies of VA Form 21-0956, Notice of Disagreement (NOD).  These issues include entitlement to service connection for allergic rhinitis, dyslipidemia, body pain, bilateral knee disabilities, bilateral shoulder disabilities, chronic obstructive pulmonary disease, sleep apnea, skin condition, and maxillary sinusitis; petitions to reopen claims for peripheral neuropathy of the extremities, diabetes mellitus, PTSD and back disability; entitlement to higher ratings for erectile dysfunction and gastroesophageal reflux disease (GERD); entitlement to aid and attendance; and eligibility for dental treatment.  Although no statement of the case has yet been issued regarding these issues, the RO has acknowledged the receipt of the Veteran's NODs, and such issues are not certified to the Board.  Accordingly, these issues are not ripe for appellate consideration.  See rating actions in August 2015, December 2015, August 2016, and April 2017.

The issues regarding entitlement to service connection for bilateral hearing loss and entitlement to a compensable evaluation for right hand scar will be reviewed below, while the remaining issues will be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On June 7, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through his authorized representative, that a withdrawal of the appeal for a compensable rating for right hand scar is requested.

2.  The Veteran's left ear hearing loss was initially manifested during his military service.

3.  The Veteran does not have a ratable right ear hearing loss disability as defined by VA standards.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a compensable rating for right hand scar by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

3.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a compensable rating for right hand scarring

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his authorized representative, has withdrawn the appeal for a compensable rating for right hand scar and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Entitlement to service connection for bilateral hearing loss

The Veteran maintains that service connection is warranted for bilateral hearing.  He points out that he was exposed to excessive high intensity noise to include artillery fire.

  General laws and regulation that pertain to service connection for hearing loss

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Sensorineural hearing loss (organic diseases of the nervous system) are considered chronic diseases, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

  Pertinent medical history

Reviewing the Veteran's service treatment records (STRs), an audiogram was conducted at entrance to military service, but the Board is unable to interpret.  However, the audiogram from the March 1974 separation examination revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 15, 0, 15, and 15 decibels, respectively and in the left ear 5, 15, 15, 30, and 20, respectively.  So, there is evidence of left ear hearing loss at 3000 Hz.  

VA outpatient record dated in November 2007 includes a summary of VA treatment that had been provided to the Veteran.  This list includes a reported diagnosis of mixed sensorineural hearing loss in October 2007.  

A VA examination was conducted in August 2015 in response to the Veteran's claim for service connection.  An audiogram revealed pure tone thresholds in the right ear at the relevant frequencies of 500, 1000, 2000, 3,000, and 4000 Hz of 25, 20, 15, 25, and 25 decibels, respectively and in the left ear 25, 30, 20, 30, and 35, respectively. 

  Left ear hearing loss

In regard to element (1), current disability, post-service VA examination indicates a diagnosis of left ear hearing loss. 

In regard to element (2), in-service incurrence, as noted, the Veteran contends he has current hearing loss is due to military service to include his exposure to military artillery fire.  He is capable of describing and reporting his noise exposure in service.  

In regard to element (3), causal relationship, the record contains an August 2015 VA medical opinion which is against the claim.  The VA audiologist indicated that the Veteran's left ear hearing loss is not as likely as not related to military.  In providing the rationale, the examiner indicated that prolonged exposure to high intensity noise levels such as experienced in military service causes damage to auditory structures.  However, the examiner concluded that a retroactive effect on hearing loss is not expected.  The problem with this examiner's conclusion is that, the audiologist determined that audiographic results reported at separation were normal.  But the auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered an actual ratable disability eligible for service connection.  Hensley at 157, 159.  It therefore is possible to have hearing loss, just insufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability by VA standards.  Further, the audiologist does not take into consideration the Veteran's historical reports of post service hearing loss.  As such, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for left ear hearing loss is warranted.

  Right hearing loss

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, the weight of the post-service medical evidence does not rise to the level of equipoise regarding a diagnosis of right ear hearing loss, for VA purposes.  Rather, the VA audiological examination does not show right ear hearing loss for VA purposes.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise as to whether the Veteran currently suffers (or suffered at any point during the appeal) from right ear hearing loss for VA purposes.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of evidence of record does not rise to the level of equipoise regarding service connection for right ear hearing loss, the claim must be denied.  


ORDER

The appeal for a compensable rating for right hand scar is dismissed.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.  


REMAND

VA rating action in March 2015 determined that new and material had not been received to reopen the claim for service connection a left arm disability.  However, neither the October 2014 VCAA notice, March 2015 rating action, nor April 2017 statement of the case (SOC) identify when the RO initially denied service connection for this disability.  A July 1980 rating action noted the Veteran's left arm disability when considering a claim for non-service connected pension, but the RO did not review the issue of service connection for residuals of fracture of the left radius and ulnar.  Therefore, the RO should reconsider the claim on a de novo basis.    

In regard to the claim for service connection for tinnitus, the VA audiologist in August 2015, declined to comment on the etiology of this disability.  Therefore additional opinion is needed.  

In July 2017, the Veteran submitted clinical evidence after the issuance of the most recent supplemental statement of the case (dated in June 2016).  This evidence was submitted without a waiver of AOJ consideration.  This clinical evidence includes a July 2017 private psychiatric evaluation report.  Under 38 C.F.R. § 20.1304 (c), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  The AOJ should review this additional evidence on remand.

The record shows that the Veteran applied for vocational rehabilitation services through the VA in January 2016.  The records associated with this VA service should be obtained.

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the service connection and higher rating claims.  The outcome of his appeal on these issues has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder/records.

2. Arrange for an audiologist to review the Veteran's e-folder, with respect to his tinnitus. The examiner should provide opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any incident of service.

A rationale must be provided for the medical opinion. If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion, then the Veteran should be scheduled for an appropriate VA examination.

3. Send the Veteran a VCAA notice regarding the claim of service connection for a left arm disability on a de novo basis and then readjudicate the claim.  

4. After the above development has been completed, review the additional evidence to include the most recently submitted July 2017 private psychiatric evaluation and readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


